Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2019 and 08/06/2020 were filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors or non-idiomatic language. Applicant’s cooperation is requested in correcting any errors or non-idiomatic language the applicant may become aware of in the specification.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities: the limitation ““the configuring instruction comprises a switching instruction instructing switch from the first learning object to the second learning object” should be corrected to “the configuring instruction comprises a switching instruction instructing to
Claim 8 recites a “learning data acquiring” apparatus that encompasses the configuring apparatus of claim 1 and an additional “learning data acquiring portion”. As such, claim 8 is interpreted as an additional independent claim. Claim 16 is also interpreted as an additional independent claim encompassing the configuring method of claim 9 and an additional “learning data acquiring” method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9, 12-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 9, the preamble cites “A configuring method for configuring a learning object for acquiring learning data, a data collecting apparatus collecting learning data from the learning object, and an operating apparatus capable of operating the learning object and the data collecting apparatus”. It is unclear whether this claim is meant to include a method and two apparatuses (i.e. the data collecting apparatus and the operating apparatus) or if the configuring method is meant to configure the learning object in addition to these data 
In claim 18, the preamble cites “A non-transitory computer-readable storage medium, storing a configuring program, the configuring program being used for configuring a learning object for acquiring learning data, a data collecting apparatus collecting learning data from the learning object, and an operating apparatus capable of operating the learning object and the data collecting apparatus”. It is unclear whether this claim is meant to include a non-transitory computer-readable storage medium and two apparatuses (i.e. the data collecting apparatus and the operating apparatus) or if the configuring program stored in the non-transitory computer-readable medium is meant to configure the learning object in addition to these data collecting and operating apparatuses. The preamble does not appear to match the body of the claim, wherein “at least one of the learning object, the data collecting apparatus, and the operating apparatus” are configured.
Claims 4 and 12 recite the limitation "the executing portion is further configured to instruct the selected operating apparatus to perform the operation ".  There is insufficient antecedent basis for “the operation” in the claim.
Claims 5 and 13 recite the limitation "the executing portion is further configured to instruct the selected data collecting apparatus to perform the operation ".  There is insufficient antecedent basis for “the operation” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18 are rejected under 35 U.S.C. 101. Claims 1-8 are directed to a system, claims 9-16 are directed to a method, and claim 18 is directed to a non-transitory computer-readable storage medium; therefore, claims 1-16 and 18 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1-16 and 18 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: Claim 1 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
operation as a configuring instruction generating portion configured to generate a configuring instruction about at least one of the learning object, the data collecting apparatus, and the operating apparatus according to learning condition information, the learning condition information being information generated according to commission information of user commissioned learning (mental process directed to evaluation, judgement; a person could generate a configuring instruction or decide the best way to configure a data collecting 
Step 2A, Prong 2: Claim 1 recites the following additional elements:
A configuring apparatus for configuring a learning object for acquiring learning data, a data collecting apparatus collecting learning data from the learning object, and an operating apparatus capable of operating the learning object and the data collecting apparatus, the configuring apparatus comprising a processor configured with a program to perform operations, 
and operation as an executing portion configured to configure at least one of the learning object, the data collecting apparatus, and the operating apparatus according to the configuring instruction so as to complete an environment configuration for generating the learning data. The apparatuses are interpreted as generic computer components, and the executing portion is interpreted as instructions to apply an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 1 recites the following additional elements:
A configuring apparatus for configuring a learning object for acquiring learning data, a data collecting apparatus collecting learning data from the learning object, and an operating apparatus capable of operating the learning object and the data collecting apparatus, the configuring apparatus comprising a processor configured with a program to perform operations, 
and operation as an executing portion configured to configure at least one of the learning object, the data collecting apparatus, and the operating apparatus according to the 
Claim 8:
Step 1: Claim 8 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the following abstract ideas:
acquiring learning data about the learning object according to the environment configuration completed by the configuring apparatus (mental step directed to observation, a person could observe an object in a configured environment and acquire learning data about that object in their mind).
Step 2A, Prong 2: Claim 8 recites the following additional elements:
A learning data acquiring apparatus, comprising: the configuring apparatus according to claim 1, and a learning data acquiring portion. These are interpreted as generic computer components, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 8 recites the following additional elements:
A learning data acquiring apparatus, comprising: the configuring apparatus according to claim 1, and a learning data acquiring portion. These are interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(d)).
Claim 9 is a method claim and its limitation is included in claim 1. The only difference is that claim 9 requires a method. Claim 9 is rejected for the same reasons as claim 1.

Claim 18 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 18 requires a non-transitory computer-readable medium. Claim 18 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2-7 and 10-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
the executing portion is further configured to switch to the second learning object from the first learning object for data collecting after a predetermined quantity of learning data is generated for the first learning object or a predetermined period has elapsed according to the switching instruction (mental step directed to observation, evaluation – a person could decide how much information to observe about a learning object before switching to a second learning object in their mind. For example, a person could decide that it would be sufficient to observe a learning object from three disparate angles. A person could also decide how long to observe a 
Step 2A, Prong 2: Claim 2 recites the following additional elements:
the learning object comprises a first learning object and a second learning object (the learning objects are interpreted as insignificant extra-solution activity),
the configuring instruction comprises a switching instruction instructing switch from the first learning object to the second learning object (this limitation is interpreted as mere instructions to apply an abstract idea),
and the processor is configured with the program to perform operations (this limitation is interpreted as generic computer components). Therefore, these limitations do not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 2 recites the following additional elements:
the learning object comprises a first learning object and a second learning object (the learning objects are interpreted as insignificant extra-solution activity – see MPEP 2106.05(g)),
the configuring instruction comprises a switching instruction instructing switch from the first learning object to the second learning object (this limitation is interpreted as mere instructions to apply an abstract idea – see MPEP 2106.05(f)),
and the processor is configured with the program to perform operations (this limitation is interpreted as generic computer components – see MPEP 2106.05(d)). Therefore, these limitations do not amount to significantly more.
Claim 3:

Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
the configuring instruction comprises orientation information of at least one of the learning object, the operating apparatus and the data collecting apparatus, and timing information corresponding to the orientation information (mental step directed to observation, evaluation – a person could determine a configuration in their mind based on observing the orientation of a learning object for a given amount of time).
Step 2A, Prong 2: Claim 3 recites the following additional elements:
the processor is configured with the program to perform operations such that operation as the executing portion is further configured to configure the orientation of at least one of the learning object, the operating apparatus, and the data collecting apparatus according to the orientation information and the timing information. The processor is interpreted as generic computer components, and the executing portion is interpreted as mere instructions to apply an abstract idea, which do not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 3 recites the following additional elements:
the processor is configured with the program to perform operations such that operation as the executing portion is further configured to configure the orientation of at least one of the learning object, the operating apparatus, and the data collecting apparatus according to the orientation information and the timing information. The processor is interpreted as generic computer components (see MPEP 2106.05(d)), and the executing portion is interpreted as mere 
	Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
the configuring instruction comprises: identification information of an operating apparatus selected from a plurality of the operating apparatuses for operating the learning object or the data collecting apparatus, and operation information of operation to be performed by the selected operating apparatus (mental step directed to observation, evaluation – a person could determine a configuration in their mind based on identifying a specific apparatus or type of apparatus from a plurality of apparatuses and the type of operation they would like the apparatus to perform. For example, a person might select a robotic arm with a magnetic prong to maneuver metal learning objects).
Step 2A, Prong 2: Claim 4 recites the following additional elements:
the operating apparatus comprises a plurality of operating apparatuses, 
and the processor is configured with the program to perform operations such that operation as the executing portion is further configured to instruct the selected operating apparatus to perform the operation according to the identification information and the operation information. These are interpreted as generic computer components and mere instructions to apply an abstract idea, which do not integrate the abstract idea into a practical application.

the operating apparatus comprises a plurality of operating apparatuses, 
and the processor is configured with the program to perform operations such that operation as the executing portion is further configured to instruct the selected operating apparatus to perform the operation according to the identification information and the operation information. These are interpreted as generic computer components and mere instructions to apply an abstract idea, which do not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(f)).
	Claim 5:
Step 1: Claim 5 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
the configuring instruction comprises: identification information of a data collecting apparatus selected from a plurality of the data collecting apparatuses for collecting data from the learning object, and operation information of operation to be performed by the selected data collecting apparatus (mental step directed to observation, evaluation – a person could determine a configuration in their mind based on identifying a specific apparatus or type of apparatus from a plurality of apparatuses and the type of operation they would like the apparatus to perform. For example, a person might select a data collecting apparatus to record video instead of taking photos in order to acquire learning data).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
the data collecting apparatus comprises a plurality of data collecting apparatuses, 

Step 2B, Prong 2: Claim 5 recites the following additional elements:
These are interpreted as generic computer components and mere instructions to apply an abstract idea, which do not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(f)).
	Claim 6:
Step 1: Claim 6 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 6 recites the following additional elements:
the processor is configured with the program to perform operations (this limitation is interpreted as generic computer components),
operation as an input portion configured to receive state information about the learning object, the data collecting apparatus or the operating apparatus (this limitation is interpreted as storing and transmitting data), 
and the processor is configured with the program to perform operations such that operation as the configuring instruction generating portion is further configured to generate 
Step 2B, Prong 2: Claim 6 recites the following additional elements:
the processor is configured with the program to perform operations (this limitation is interpreted as generic computer components – see MPEP 2106.05(d)),
operation as an input portion configured to receive state information about the learning object, the data collecting apparatus or the operating apparatus (this limitation is interpreted as storing and transmitting data – see MPEP 2106.05(d)(II)), 
and the processor is configured with the program to perform operations such that operation as the configuring instruction generating portion is further configured to generate the configuring instruction according to the learning condition information and the state information (this limitation is interpreted as mere instructions to apply an abstract idea – see MPEP 2106.05(f)). Therefore, these elements do not amount to significantly more.
	Claim 7:
Step 1: Claim 7 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 7 recites the following additional elements:
the processor is configured with the program to perform operations,
operation as a learning condition information acquiring portion configured to receive from outside the learning condition information, or generate the learning condition information 
Step 2B, Prong 2: Claim 7 recites the following additional elements:
the processor is configured with the program to perform operations,
operation as a learning condition information acquiring portion configured to receive from outside the learning condition information, or generate the learning condition information according to the commission information, and sending the learning condition information to the configuring instruction generating portion. These are interpreted as generic computer components, and storing and transmitting data, which do not amount to significantly more (see MPEP 2106.05(d)).
	
Claim 10 is a method claim and its limitation is included in claim 2. Claim 10 is rejected for the same reasons as claim 2.
Claim 11 is a method claim and its limitation is included in claim 3#. Claim 11 is rejected for the same reasons as claim 3.
Claim 12 is a method claim and its limitation is included in claim 4. Claim 12 is rejected for the same reasons as claim 4.
Claim 13 is a method claim and its limitation is included in claim 5. Claim 13 is rejected for the same reasons as claim 5.

Claim 15 is a method claim and its limitation is included in claim 7. Claim 15 is rejected for the same reasons as claim 7.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 20130006423 A1, herein Ito) in view of Gildert et al (US 10216177 B2, herein Gildert).
Regarding claim 1, Ito teaches a configuring apparatus for configuring a learning object for acquiring learning data, a data collecting apparatus collecting learning data from the learning object, and an operating apparatus capable of operating the learning object and the data collecting apparatus (fig. 1 and para. [0036] recite the controller 106 (i.e. the configuring apparatus) controls the robot arm 101, the hand mechanism 102, and the imaging device 103. The controller 106 includes a camera control unit 107 (i.e. the data collecting apparatus), a position/orientation estimation processing unit 108, an orientation estimation dictionary storage unit 109, a to-be-extracted part setting unit 110, a robot control unit 111 (i.e. the operating apparatus), a gripping failure detection unit 112, and an estimation processing modifying unit 113), the configuring apparatus comprising a processor configured with a program to perform operations comprising: 
operation as a configuring instruction generating portion configured to generate a configuring instruction about at least one of the learning object, the data collecting apparatus, and the operating apparatus according to learning condition information (fig. 6 and para. [0077] recite in step S605, the robot control unit 111 makes a gripping operation plan based on the position/orientation information of the part selected in step S604, and controls the robot arm 101 and the hand mechanism 102, thereby gripping the part (i.e. generates a configuring instruction about the learning object and the operating apparatus)), 
and operation as an executing portion configured to configure at least one of the learning object, the data collecting apparatus, and the operating apparatus according to the configuring instruction so as to complete an environment configuration for generating the learning data (fig. 6 and para. [0079] recite In step S607, the robot control unit 111 controls the robot arm 101 and the hand mechanism 102 so as to perform predetermined post-processing (i.e. configures the learning object and the operating apparatus to complete an environment configuration)).

Gildert teaches the learning condition information being information generated according to commission information of user commissioned learning (col. 23, lines 16-25 recite a user may use the display 206 and the one or more input devices 208 to identify a set of associated environment sensor information and device control instructions that were associated with completion of a task, and the user may cause block 552 to retrieve or receive from the locations 240 and 242 the set of associated environment sensor information and device control instructions that were associated with completion of the task (i.e. the learning condition is generated from a commission sent by the user)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by modifying the method of configuring an environment to acquire learning data from Ito with the user modification methods from Gildert. The only user interaction cited in Ito is the emergency stop process from paragraph [0142], but one of ordinary skill would benefit from adding the additional user modification methods from Gildert in order to allow a user to redirect the configuration process if needed.
Regarding claim 2, the combination of Ito and Gildert teaches the system according to claim 1, wherein the learning object comprises a first learning object and a second learning object, the configuring instruction comprises a switching instruction instructing switch from the first learning object to the second learning object (Ito para. [0145] recites a conveyor 1401 conveys parts 104 downward as target objects which can assume various orientations in fig. 14 (i.e. at least a first and second learning object). Para [0147] recites upon completion of gripping operation and post-processing, the apparatus resumes conveying the part 104 using the conveyor 1401. Subsequently, the apparatus repeats the above processing (i.e. switching from a first learning object to a second learning object)), 
and the processor is configured with the program to perform operations such that operation as the executing portion is further configured to switch to the second learning object from the first learning object for data collecting after a predetermined quantity of learning data is generated for the first learning object or a predetermined period has elapsed according to the switching instruction (Ito fig. 6 and para. [0079] recites In step S607, the robot control unit 111 controls the robot arm 101 and the hand mechanism 102 so as to perform predetermined post-processing (for example, assembly and relocation). When the post-processing is complete, the process returns to step S603 to repeat the same processing if there is still a part whose position/orientation could be estimated (i.e. switching from a first learning object to a second learning object after a predetermined quantity of learning data is generated)).
Regarding claim 3, the combination of Ito and Gildert teaches the system according to claim 1, wherein the configuring instruction comprises orientation information of at least one of the learning object, the operating apparatus and the data collecting apparatus, and timing information corresponding to the orientation information (Ito para. [0042] recites the position/orientation estimation processing unit 108 described above is a classifying device which detects the positions of target objects and classifies their orientations into classes (i.e. orientation information of the learning object)), 
(Ito para. [0045] recites rotating this image through a predetermined angle at a time can obtain a plurality of representative orientations like those shown in FIG. 2. Assume that in this embodiment, these orientations are defined by performing in-plane rotation through 10° at a time (i.e. configuring the orientation of the learning object according to the orientation information and the timing information)).
Regarding claim 7, the combination of Ito and Gildert teaches the configuring apparatus according to claim 1, wherein the processor is configured with the program to perform operations further comprising: operation as a learning condition information acquiring portion configured to receive from outside the learning condition information, or generate the learning condition information according to the commission information, and sending the learning condition information to the configuring instruction generating portion (Gildert col. 23, lines 16-25 recite a user may use the display 206 and the one or more input devices 208 to identify a set of associated environment sensor information and device control instructions that were associated with completion of a task, and the user may cause block 552 to retrieve or receive from the locations 240 and 242 the set of associated environment sensor information and device control instructions that were associated with completion of the task (i.e. receiving a learning condition from the outside and sending the learning condition information to the configuring instruction generating portion))
Regarding claim 8, the combination of Ito and Gildert teaches a learning data acquiring apparatus, comprising: the configuring apparatus according to claim 1, and a learning data acquiring portion, acquiring learning data about the learning object according to the environment configuration completed by the configuring apparatus (Ito fig. 1 and para. [0036] recite the controller 106 (i.e. the configuring apparatus) controls the robot arm 101, the hand mechanism 102, and the imaging device 103 (i.e. the learning data acquiring portion). The controller 106 includes a camera control unit 107 (i.e. the data collecting apparatus), a position/orientation estimation processing unit 108, an orientation estimation dictionary storage unit 109, a to-be-extracted part setting unit 110, a robot control unit 111 (i.e. the operating apparatus), a gripping failure detection unit 112, and an estimation processing modifying unit 113).
Claim 9 is a method claim and its limitation is included in claim 1. The only difference is that claim 9 requires a method (Gildert col. 3 lines 24-27 recite another illustrative embodiment describes a method of from the analyzer, a signal that represents autonomous operation in a robotic system including an operator controllable device and a processor in communication with the operator controllable device). Therefore, claim 9 is rejected for the same reasons as claim 1.
Claim 10 is a method claim and its limitation is included in claim 2. Claim 10 is rejected for the same reasons as claim 2.
Claim 11 is a method claim and its limitation is included in claim 3. Claim 11 is rejected for the same reasons as claim 3.
Claim 15 is a method claim and its limitation is included in claim 7. Claim 15 is rejected for the same reasons as claim 7.
Claim 16 is a method claim and its limitation is included in claim 8. Claim 16 is rejected for the same reasons as claim 8.
Claim 18 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 18 requires a non-transitory computer-readable medium (Gildert col. 3 lines 49-54 recite the robotic system also includes environmental sensors in communication with the 50 at least one processor and at least one non-transitory computer-readable storage medium in communication with the at least one processor and which stores processor-executable instructions thereon). Therefore, claim 18 is rejected for the same reasons as claim 1.

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 20130006423 A1, herein Ito) in view of Gildert et al (US 10216177 B2, herein Gildert), in further view of Emoto et al (US 20140074291 A1, herein Emoto).
Regarding claim 4, the combination of Ito and Gildert teaches the configuring apparatus according to claim 1.
However, the combination of Ito and Gildert does not explicitly teach wherein the operating apparatus comprises a plurality of operating apparatuses, the configuring instruction comprises: identification information of an operating apparatus selected from a plurality of the operating apparatuses for operating the learning object or the data collecting apparatus, and operation information of operation to be performed by the selected operating apparatus, and 
Emoto teaches wherein the operating apparatus comprises a plurality of operating apparatuses, the configuring instruction comprises: identification information of an operating apparatus selected from a plurality of the operating apparatuses for operating the learning object or the data collecting apparatus, and operation information of operation to be performed by the selected operating apparatus (fig. 10 and para. [0195] recite the plurality of robot control units 120 in this example includes a first robot control unit 120A, a second robot control unit 120B, and a third robot control unit 120C), 
and the processor is configured with the program to perform operations such that operation as the executing portion is further configured to instruct the selected operating apparatus to perform the operation according to the identification information and the operation information (para. [0247] recites a plurality of robot control units 120 predicts
the prediction value required for each of the robots 101 on the basis of the latest internal state X stored in the data storage unit 116. This allows a control command value to be calculated at a control cycle determined for each of the robots 101 without being influenced by the calculation amount of a state estimation, thereby controlling a plurality of the robots (i.e. performing the operation according to the identification and operation information)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the methods from Ito (as modified by Gildert) to the plurality of robot control units from Emoto. Ito 
Regarding claim 5, the combination of Ito and Gildert teaches the configuring apparatus according to claim 1.
However, the combination of Ito and Gildert does not explicitly teach wherein the data collecting apparatus comprises a plurality of data collecting apparatuses, the configuring instruction comprises: identification information of a data collecting apparatus selected from a plurality of the data collecting apparatuses for collecting data from the learning object, and operation information of operation to be performed by the selected data collecting apparatus, and the processor is configured with the program to perform operations such that operation as the executing portion is further configured to instruct the selected data collecting apparatus to perform the operation according to the identification information and the operation information.
Emoto teaches wherein the data collecting apparatus comprises a plurality of data collecting apparatuses, the configuring instruction comprises: identification information of a data collecting apparatus selected from a plurality of the data collecting apparatuses for collecting data from the learning object, and operation information of operation to be performed by the selected data collecting apparatus (fig. 12 and para. [0259-0260] recite the measuring unit 212 in this example includes two measuring units (a first measuring unit 212a and a second measuring unit 212b) that are connected to the first camera 205a and the second camera 205b, respectively. More specifically, in this example, two cameras and two measuring units are used to capture images of the object 201 through the first camera 205a and the second camera 205b, and the position and the posture of the object 201 are determined by image processing (i.e. a plurality of data collecting apparatuses)), 
and the processor is configured with the program to perform operations such that operation as the executing portion is further configured to instruct the selected data collecting apparatus to perform the operation according to the identification information and the operation information (para. [0327] recites in a case where two cameras (the first camera 205a and the second camera 205b) are used, as in this example, a situation in which the object 201 moves out of the field of view of one camera, and the measurement is continued using only one camera may happen (i.e. instructing the selected data collecting apparatus to perform the operation)).
See claim 4 for motivation to combine.
Regarding claim 6, the combination of Ito and Gildert teaches the configuring apparatus according to claim 1.
However, the combination of Ito and Gildert does not explicitly teach wherein the processor is configured with the program to perform operations further comprising: operation as an input portion configured to receive state information about the learning object, the data collecting apparatus or the operating apparatus, and the processor is configured with the program to perform operations such that operation as the configuring instruction generating 
Emoto teaches wherein the processor is configured with the program to perform operations further comprising: operation as an input portion configured to receive state information about the learning object, the data collecting apparatus or the operating apparatus (fig. 12 and para. [0292] recite the robot control unit 220 refers to a result supplied by the state estimation unit 214 at each control cycle to assess the accuracy index value E, thereby determining whether or not to start the grasping motion (i.e. receiving state information about the operating apparatus)), 
and the processor is configured with the program to perform operations such that operation as the configuring instruction generating portion is further configured to generate the configuring instruction according to the learning condition information and the state information (para. [0070] recites the state estimation unit updates the internal state of the object including an accuracy index value on the basis of a state transition model and an observation model from a measurement result of the measurement of the object, and determines whether or not the object can be grasped on the basis of the accuracy index value (i.e. generating instructions according to the state information and learning condition information)).
See claim 4 for motivation to combine.
Claim 12 is a method claim and its limitation is included in claim 4. Claim 12 is rejected for the same reasons as claim 4.
Claim 13 is a method claim and its limitation is included in claim 5. Claim 13 is rejected for the same reasons as claim 5.
Claim 14 is a method claim and its limitation is included in claim 6. Claim 14 is rejected for the same reasons as claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10729503 B2 (Cameron) teaches a robotic control system design to control a plurality of input devices having respective handles capable of translational and rotational movement.
US 20140154036 A1 (Mattern et al) teaches object recognition for automated object handling of randomly arranged objects.
US 20160059419 A1 (Suzuki) teaches calibrating a control device for a robotic apparatus and a visual sensor in order to obtain measurement data of a given object.
US 7200260 B1 (Watanabe et al) teaches configuring a plurality of robotic apparatuses to maneuver a camera and a work piece in order to determine features of the work piece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.M.F./Examiner, Art Unit 2121
                                                                                                                                                                                           
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121